DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgement is made in that claims 1 and 9 have been amended in the instant application presented herein. 
Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 9 similarly recite the following concepts and limitations:
 “…generate, if a chat view for a first email is selected, a first file which is capable of parsing at least one original message included in content of the first email and displaying the content of the first email in the chat view, and display, through the display, the content of the first email in the chat view, based on the first file…” which are not disclosed and/or suggested in the prior-art of record either alone and/or combination.
For instance, Nemer et al. (US 2014/0280460 A1) (hereinafter as Nemer) discloses a system for managing and displaying electronic messages. Nemer discloses a functionality for organization, filtration, and search of messages is provided. Nemer discloses a system and method of organizing and filtering messages in accordance with an embodiment. A user can choose, in a settings folder, between a chat view option and an email view option. The chat view incorporates everything (all messages, including the message types described above) into one place, as described above, and organizes it based on the person that the user is communicating with. In addition, there are many sorting and filtering options. For example, the user can look at only other members that are online, only members that are within a predefined folder, only members that are starred/favorited (within a folder or within all 
However, none of prior-art of record does not explicitly teach and/or suggest all of the limitations as highlighted above. Chang also does not disclose all of the elements and functions of claims 1 and 9 as claimed. 

4.	Thus, Claims 1-15 are considered as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

5.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

6.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Meixner et al. (US 2018/0097902 A1) discloses a system and method for chat message management and document generation devices including a chat view during a conversation (see par [0026] and abstract). 
B) Hatakeyama (US 2015/0135304 A1) discloses a method and apparatus for transmitting and receiving data including a chat view of data (see abstract and par [0073]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451